Fourth Court of Appeals
                                San Antonio, Texas
                                     November 6, 2015

                                   No. 04-15-00390-CR

                               Rebecca Fayelayne NELSON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 5543
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time to file their brief is GRANTED. The
appellant’s brief is due on or before January 4, 2016. No further extensions of time will be
granted absent extraordinary circumstances.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court